Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10, and 11 of US Patent No 11,189,075 in view of Mejdrich (Pub No. US 2011/0316855 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 



As per claim 1 in the instant invention, the following is a claim analysis chart comparison for the first step:
Instant Invention, Claim 1
11,189,075 Claim 1
1. A method of ray tracing, comprising:

accessing ray data corresponding to a ray and an acceleration data structure corresponding to a scene
1. Hardware for traversing an acceleration data structure, comprising: 

interface circuitry configured to receive a query data structure, a node of the acceleration data structure, and a query command … ; and acceleration data structure traversal circuitry


	In regards to “accessing” step in claim 1 in the instant invention, claim 1 in US Patent 11,189,075 makes mention of some similar features.  
For example, claim 1 in the instant invention claims accessing “an acceleration data structure corresponds to a scene”.  Claim 1 in US Patent 11,189,075 refers to “acceleration data structure traversal circuitry” as well as receiving a “node of the acceleration data structure”.  
In addition, claim 1 in the instant invention claims accessing “ray data corresponding to a ray”.  Claim 11 in US Patent 11,189,075 refers to receiving ray data per se, e.g. it mentions “… a ray corresponding to the query data structure” where the query data structure is received in claim 1 of US Patent 11,189,075.  Thus, the data accessed as part of the query is data corresponding to the ray (or ray data).
The following is a claim analysis chart comparison for the second step.




Instant Invention, Claim 1
11,189,075 Claim 1
traversing the acceleration data structure in accordance with the ray data	
acceleration data structure traversal circuitry … changing, based upon the result, either a traversing of the acceleration data structure in accordance with the query data structure or one or more outputs returned

In regards to the “traversing” step in claim 1 in the instant invention, claim 1 in US Patent 11,189,075 makes mention of some similar features, e.g. by making mention of a “traversing of the acceleration data structure” in accordance with the “query data structure”.  As mentioned above, US Patent 11,189,075 in claim 11 makes mention of using ray data as well with the query data structure.
The following is a claim analysis chart comparison for the claimed “performing … an intersection test” step in claim 1 in the instant invention.
Instant Invention, Claim 1
11,189,075 Claim 1
during the traversing, performing for at least one node in the acceleration data structure an intersection test based upon geometric attributes of the ray and the acceleration data structure and an auxiliary ray operation test
acceleration data structure traversal circuitry … configured to:
…determine a result of testing including (A) a first test based upon the one or more geometric parameters and the node of the acceleration data structure, and (B) a second test based upon a programmable logical and/or arithmetic operation parameter of the one or more other parameters and the node; and


Claim 1 in the instant invention above refers “an intersection test” and “an auxiliary ray operation test”.  These features correspond to the claimed “a first test” and “a second test”, respectively, in claim 1 of US Patent 11,189,075.  This is taught in claim 10 of US Patent 11,189,075 where they refer to: “… wherein the first test is an intersection test and the second test is an auxiliary test performed following the intersection test”
The following is a claim analysis chart comparison for the “performing at least one of changing a state ” step in claim 1 in the instant invention.
Instant Invention, Claim 1
11,189,075 Claim 1
based on results of the intersection test and the auxiliary ray operation test, during the traversing, performing at least one of changing a state of the traversing and selecting an output data corresponding to one or more nodes of the acceleration data structure intersected by the ray
determine a result of testing including (A) a first test … and (B) a second test …; and 
changing, based upon the result, either a traversing of the acceleration data structure in accordance with the query data structure or one or more outputs returned,


One additional feature recited by claim 1 in the instant application includes: “providing output data from the traversing to a rendering process for rendering at least a portion of the scene to a display”.  Claims 1, 10, or 11 of US Patent 11,189,075 do not recite this claimed feature.

However, Mejdrich teaches the claimed:
providing output data from the traversing to a rendering process for rendering at least a portion of the scene to a display (Please see Mejdrich towards the end of [0050] where it states “When the object 52 is translucent or transparent, the light source 66 may illuminate the object 52 at the point where the original ray 56 struck the object 52. The total contribution of color and light of all secondary rays (e.g., shadow rays, transmitted rays, reflected rays, etc.) may contribute to the final color of the pixel through which the original ray passes”
According to this passage, the total contribution of color and light of all traversing secondary rays is provided for output for rendering the final color of the pixels in the scene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the output data to a rendering process as taught by Mejdrich with the claims of US Patent 11,189,075.  This is because often traversing an acceleration structure with rays is used for a ray tracing process which aids in rendering scenes for computer graphics processing.  Thus, the ray traversal of an acceleration structure is very commonly used to find intersections for rendering surfaces and lighting effects within a scene from a given vantage point.  Thus, it would have been obvious to provide the output data from the ray traversal in the acceleration structure to a rendering process.   


Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 15, of US Patent No 10,867,429.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

As per claim 1 in the instant invention, the steps as laid out by this claim generally follow those of claim 1 in the US Patent 10,867,429.  The following is a claim analysis chart comparison:
Instant Invention, Claim 1
10,867,429  Claim 1
1. A method of ray tracing, comprising:

accessing ray data corresponding to a ray and an acceleration data structure corresponding to a scene
1. A method of ray tracing, comprising: 

accessing ray data corresponding to a ray and an acceleration data structure corresponding to a scene, wherein the accessed ray data includes (a) a ray parameter, (b) an opcode and (c) one or more mode flags;
traversing the acceleration data structure in accordance with the ray data
traversing the acceleration data structure in accordance with the ray data including performing for at least one node in the acceleration data structure (a) an intersection test based upon geometric attributes of the ray and the acceleration data structure and (b) an auxiliary ray operation test comprising:
based on results of the intersection test and the auxiliary ray operation test, during the traversing, performing at least one of changing a state of the traversing and selecting an output data corresponding to one or more nodes of the acceleration data structure intersected by the ray
the traversing further comprising, based on results of the intersection test and the auxiliary ray operation test, performing at least one of changing a state of the traversing or selecting an output data corresponding to one or more nodes of the acceleration data structure intersected by the ray based on the selected at least one mode flag;

providing output data from the traversing to a rendering process for rendering at least a portion of the scene to a display.
providing output data from the traversing to a rendering process for rendering at least a portion of the scene.


One difference between the inventions is that the instant application claim 1 at the end of the last step further includes rendering “to a display”.  However, this feature is an obvious variation of the claimed invention as recited in claim 1 of US Patent 10,867,429 because often rendered portions of a scene are often viewed on a display device.  Further, claim 15 of US Patent 10,867,429 teaches this addition feature, e.g. please see where they refer to “15. The method according to claim 1, further comprising rendering, by a parallel processor, the scene to a display based at least in part on the output data provided by a traversal processor executing said traversing” (emphasis has been added).  Thus, the claimed invention in claims 1 and 15 in US Patent 10,867,429 is an obvious variation of the claimed invention as recited in claim 1 in the instant invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Mejdrich (Pub No. US 2011/0316855 A1).

As per claim 1, Mejdrich teaches the claimed:
1. A method of ray tracing, comprising:
accessing ray data corresponding to a ray (Please see Mejdrich in [0018] “ … After adding the primitive data structures to the spatial data structure, the graphics system may use ray data structures that represent rays of light providing illumination in the three-dimensional image”) and an acceleration data structure corresponding to a scene (Please see Mejdrich in [0019] “In ray tracing, a three-dimensional image may be represented mathematically using a spatial data structure. For example, a k-dimensional tree ( kd-tree), a type of binary tree, may be used as a spatial data structure to represent a three-dimensional image. The spatial data structure may be referred to as an accelerated data structure (ADS), because the spatial data structure can be built and traversed relatively quickly”
Also, please see Mejdrich in [0058] “The kd-tree may be created by recursively splitting the three-dimensional image into bounding volumes using axis-aligned planes … Initially, the scene may be split in two. Each half may then be further split until the three-dimensional image is split into multiple bounding volumes. Each bounding volume may have a corresponding node in the kd-tree … An image processing system, such as the image processing system 10 of FIG. 1, may use the ADS construction algorithm 45 to determine when to divide a larger bounding volume into two smaller bounding volumes”);
traversing the acceleration data structure in accordance with the ray data (Please see Mejdrich in [0035] “The workload managers 14-15 may traverse an accelerated data structure ( ADS) with a ray issued by the system 10. The ADS is a spatial index that may be implemented as a tree type data structure and is used to represent a three-dimensional image that is divided into bounding volumes”); 
during the traversing, performing for at least one node in the acceleration data structure an intersection test based upon geometric attributes of the ray and the acceleration data structure (Please see Mejdrich in [0024] “At any given level of the kd-tree, a data representation of the ray may be evaluated against the nodes (i.e., bounding volumes) to determine whether the ray misses, hits, refracts and/or reflects from an object. Rays may be tested for intersection with portions of the objects in the three-dimensional image by testing the corresponding ray data structures for intersection with leaf nodes of the spatial data structure”.  
In this passage, the “spatial data structure” corresponds to the claimed “acceleration data structure”, e.g. also see the end of [0019] in Mejdrich where it states “The spatial data structure may be referred to as an accelerated data structure (ADS)”.
During the traversing, the intersection test is performed based upon geometric attributes of the ray, e.g. please see Mejdrich in paragraph [0017] “A ray may originate at a point in space described by a position vector and may travel along a direction vector. In ray tracing, to determine visibility, the ray may be sent from the origin along a line of sight described by the direction vector. The ray may be tested for intersection against objects within a three-dimensional image to determine the nearest visible object along that line of sight”.
In this passage, the ray origin, position, and direction of travel each correspond to geometric attributes of the ray that are used for intersection testing) and an auxiliary ray operation test (Please see Mejdrich in [0051] “A ray data structure representation of a transmitted ray may be created by the image system 10 when the object 52 intersected by the original ray has transparent or translucent properties”.
In this instance, the claimed “an auxiliary ray operation test” corresponds to a test to see whether or not the original ray intersects an object that has transparent or translucent properties.
	In this instance, the examiner is interpreting the claimed terms "an auxiliary ray operation test" to mean an arithmetic or logic test to suppress, override, or allow storage of an intersection with respect to the ray collisions with surfaces in Mejdrich.  This interpretation of the claimed terms is consistent with how it is used in Applicant's disclosure, e.g. see in paragraph [0130] where it refers to “an auxiliary arithmetic and/or logical test to suppress, override, and/or allow storage of an Intersection”.
When Mejdrich in paragraph [0051] states “A ray data structure representation of a transmitted ray may be created by the image system 10 when the object 52 intersected by the original ray has transparent or translucent properties” this corresponds to a test to see whether storage should be allow for the transmitted ray.  This test determines whether or not storage is allowed for this transmitted ray because the ray data structure for the transmitted ray is only created when the object intersected by the original ray has transparent or translucent properties);

based on results of the intersection test and the auxiliary ray operation test, during the traversing, performing at least one of changing a state of the traversing and selecting an output data corresponding to one or more nodes of the acceleration data structure intersected by the ray (Please see Mejdrich in paragraph [0051] “A second type of secondary ray may be a transmitted ray. A transmitted ray may be used to determine what color light may be transmitted through the body of the object 52. A ray data structure representation of a transmitted ray may be created by the image system 10 when the object 52 intersected by the original ray has transparent or translucent properties. For instance, when the object includes colored glass, a transmitted ray intersecting the glass may be colored based on the color of the glass at the point at which the transmitted ray emerges from the colored glass. A transmitted ray may traverse through the object 52 at an angle relative to the angle at which the original ray struck the object 52”
According to this passage, based upon the results of the intersection test (intersection of the original ray hitting an object) and the results of the auxiliary ray operation test (determination that the object hit by the original ray is either transparent or translucent), the system performs changing a state of the traversing.  This is because based on results of the intersection test and the auxiliary ray operation test, a new secondary transmitted ray is created.  This new secondary transmitted ray is traversed through the object 52 at an angle relative to the angle at which the original ray struck the object 52.  Thus, the state of the traversing has changed because now a new secondary ray is traversed through the object 52 at an angle relative to the angle at which the original ray struck the object.  In addition, using color based upon the colored grass intersected by the ray in a given node in the ADS corresponds to the claimed “selecting an output data corresponding to one or more nodes of the acceleration data structure”; and
providing output data from the traversing to a rendering process for rendering at least a portion of the scene to a display (Please see Mejdrich towards the end of [0050] where it states “When the object 52 is translucent or transparent, the light source 66 may illuminate the object 52 at the point where the original ray 56 struck the object 52. The total contribution of color and light of all secondary rays (e.g., shadow rays, transmitted rays, reflected rays, etc.) may contribute to the final color of the pixel through which the original ray passes”
According to this passage, the total contribution of color and light of all traversing secondary rays is provided for output for rendering the final color of the pixels in the scene).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699